DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references on the PTO1449 filed 9/1/2020 were lined thru because they have not been provided by applicants.

Claim Objections
Claim 11 is objected to because of the following informalities:  the limitation “nuclei acid” in Iine 3 should be “nucleic acid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 5, 10 and 12 are vague and indefinite because it is unclear of what are the metes and bonds of the limitations provided in the parentheses (e.g. light, chemical compound, etc.), (approximately 200,000 MW, and smaller), (approximately 300,000 MW, and larger), (liquid droplet, aqueous two-phase system droplet or capsule), (e.g. cells, nucleic acids etc.) as the parentheses make it unclear to what part of the claims said limitations apply. Additionally, claim 3 is vague and indefinite because the term “e.g.” means “for example” each time it is used, and therefore it is unclear of what are the metes and bounds of said term. The addition of “e.g.” to an otherwise definite expression extends the scope of the expression and therefore renders it indefinite.
Claim 4 is vague and indefinite because it is unclear what microfluidics technology and what type ingredients are used.
Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: Claim 1 is a method of isolating species and processing encapsulated species”, it is unclear how said method is performed since no steps are performed to achieved said isolating and processing. It is unclear what exactly are the “series of reactions/procedures”. Claim 9 states “wherein the high concentricity of an aqueous two-phase system is achieved by reducing the density mismatch between two aqueous phases”. However, no steps are provided to achieved said results. Claim 14 recites “cells can be processed through multi-step reactions and/or operations off-chip”. However it is unclear what type of reactions and/or operations are performed since no steps are defined to achieved the method of claim 14.  Without any active, positive steps delimiting how the methods are actually practiced, it is unclear how said step in the method of claims 1, 9 and 14 are performed. While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion (see ex parte Erich, 3 UsPQ2dl011, p.1011 (Bd. Pat, Applicant. Int. 1986). Clarification is required.
Claim 2 is vague and indefinite because it is unclear how and where the forming/providing a liquid droplet step is performed; how and what causes the separation into an inner and outer phases of the liquid droplet; and how the gelation is induced.
Claim 2 is vague and indefinite because it is unclear what the applicant means with the phase “performing reaction(s) and /or analysis on the encapsulated species”. It is unclear what reaction and what analysis is performed.
Claim 4 recites the limitations a “microfluidics technology and carry ingredients”. The meaning of these limitations are not clear. 
Claim 5 recites the limitation "the hardened shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is vague and indefinite because it is unclear what the applicant means with “Type 1” and “Type II” polymer, because said Type 1 and Type II do not clearly and unambiguously define said polymer.
Claim 8 recites the limitation “modified polyethylene glycol polymer that can be cross-linked”. The meaning of “can be” is not clear. Specifically, it is unclear whether these limitations impose some additional structural feature of the method, or if they are reciting an intended use. If it is the former, then it is also unclear as to what additional structural features would be required.
Claim 9 recites the limitation "the high concentricity " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 15 recite the limitation "the compartment" in line 2 and line 3 respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation "the biochemical components, proteins, nuclei acids, bacteria, mammalian cells and other biological samples " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is vague and indefinite because it is unclear what “other biological samples” are.
Claim 11 recites the limitation “can be encapsulated within a plurality of liquid droplets, aqueous two-phase system droplets or capsules”. The meaning of “can be” is not clear. Specifically, it is unclear whether these limitations impose some additional structural feature of the method, or if they are reciting an intended use. If it is the former, then it is also unclear as to what additional structural features would be required.
Claim 12 is vague and indefinite because it is unclear what are the biochemical/ and/or biological reagents.
Claim 14 recites the limitation “can be processed through multi-step reactions and/or operations off-chip”. It is unclear what is the meaning of “operations off-chip”. Also, the meaning of “can be” is not clear. Specifically, it is unclear whether these limitations impose some additional structural feature of the method, or if they are reciting an intended use. If it is the former, then it is also unclear as to what additional structural features would be required.
Claim 15 recites the limitation “can be released from the compartment into surrounding fluid by breaking the compartment”. The meaning of these limitations are not clear. Specifically, it is unclear how the breaking is performed. Additionally the meaning of “can be” is not clear. Specifically, itis unclear whether these limitations impose some additional structural feature of the method, or if they are reciting an intended use. If it is the former, then it is also unclear as to what additional structural features would be required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-8, 10, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 5084350).
Chang et al. discloses a method for encapsulating a biologically active material within a semipermeable capsule wherein small gelled beads are obtained by suspending said material in a solution of a water-soluble substance which can be reversibly gelled, forming said solution into small droplets, and gelling said droplets to produce discrete shape-retaining temporary small gelled beads (see Summary and claim 1) (which is viewed as the forming liquid droplet causing a separation into inner and outer phases and inducing gelation). Chang et al. discloses implanting said capsule in a mammalian host where said capsule is permeable to tissue nutrients (see Summary and claim 16). The size of the capsule of Chang et al. is 1 micron to 1 mm (see claim 14). The value of 1 micron of Chang et al. falls within the range of 1-100 microns of present claim 10. The biologically active material of Chang et al. is selected from cells or proteins (see claim 10). 
Chang et al. teaches the material used to form the capsules may be selected from any non-toxic, water-soluble material which, by a change in the surrounding temperature, pH, or ionic environment, or concentration, can be converted to a shape retaining mass (This is viewed to be inclusive of instant claim 3 wherein the outer phase is hardened upon physical chemical stimulus). 
Chang et al. uses microfluidic technology and carry ingredients to generate the liquid droplets (see example 1). And said droplets are contained within a carrier oil. (col5-6, bridging paragraph). The presently preferred materials for forming the temporary capsule are water-soluble, natural or synthetic polysaccharide gums. Many such materials are commercially available. (col. 5) Other techniques to formed the membrane on the surface of the temporary gelled beads include interfacial coacervation, cross-linked proteins and those formed from hydrogel. The preferred method of forming the semipermeable membrane is to permanently crosslink the surface layers of the large droplets by subjecting them to an aqueous solution of a polymer containing groups reactive with functional groups in the gel molecules.  (see col. 6).  (This is viewed to be inclusive of instant claims 7-8).
Chang et al. teaches the encapsulated biologically active material can be released into a surrounding fluid by breaking the capsule (see abstract, and claims). Further, the "biologically active material" of Chang et al.  is considered to represent a "species" as defined in present claim 1. The "implanting said capsule in a mammalian host where said capsule is permeable to tissue nutrients" of Chang et al. is considered to represent "processing encapsulated species in a series of reactions/ procedures" as defined in present claim 1. The "tissue nutrients" of Chang et al. are considered to represent "biochemical or biological reagents" as defined in present claim 12. 

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wu et al. (WO 2019/028166 published 7th of February 2019).
Wu et al. discloses a method of encapsulating genetic material within a hydrogel bead. In some embodiments, the method includes mixing genetic material with a hydrogel polymer in solution and mixing the solution with an immiscible fluid to form a hydrogel bead encapsulating the genetic material. In some embodiments, the hydrogel bead includes pores that allow diffusion of a reagent through the hydrogel bead, while retaining the genetic material (which is viewed as semi-permeable). In some embodiments, the hydrogel bead has a diameter of about 2 µm to about 120 µm. Wu et al. teaches the hydrogel polymers includes modified polyethylene glycol and dextran [0004]-[006];  the beads may include hydrogel polymers and crosslinkers that are mixed in the presence of a genetic material, and which form hydrogel beads that encapsulate the genetic material. In some embodiments, the genetic material includes nucleic acids, cells, microbiomes, or genomes. The hydrogel beads may include pores that allow diffusion of reagents through the hydrogel bead while retaining the genetic material within the bead, thereby allowing reactions to take place within the beads. Also provided are methods of using the beads encapsulating genetic materials to perform nucleic acid reactions. [0024];[0028]-[0030].
Wu et al. teaches the size and uniformity of the hydrogel bead encapsulating genetic material can be further controlled by contacting hydrogel polymer prior to bead formation with a fluidic modifier, such as with an alcohol, including isopropyl alcohol. As shown in FIG. 3, in the absence of isopropyl alcohol, beads form at a greater diameter than beads formed in the presence of isopropyl alcohol. Isopropyl alcohol influences the fluidic property of the hydrogel polymer, allowing modulation of the hydrogel beads. ([0040] and [0086]).  FIG 3 shows the size of the bead getting smaller therefore inherently increasing the concentration of the system.  (Which is viewed to be inclusive of claim 9).
The pore size of the hydrogel can be engineered to allow the diffusion of enzymes, chemicals, and smaller sized primers (< 50bps), while retaining larger nucleic acids (>300bps) such that the intact whole genomic DNA, mRNA, and the produced DNA library may be retained inside the hydrogel beads during the whole process. In some embodiments, specific primers can be chemically linked within the hydrogel bead matrix to hybridize and process specific genomic DNA or mRNA. [0025]
The hydrogel encapsulation approach can be used for other complex library preparation operations, such as for example, single cell genomics/transcriptomics
applications, because the approach allows retention of the nucleic acid molecules inside the hydrogel while enabling exchange of reagents to perform various enzymatic/chemical operations on the DNA molecules. This approach was found to enhance the usefulness of single cell genomics for microbial species in comparison to current technology of FACS sorting of microbes into microwells to perform various lysis and library prep workflows and is low throughput (96 or 384 cells per plate). The approach described herein enables hundreds of thousands of microbes to be converted into a barcoded library in an efficient process. [0026].
The beads are prepared by microfluidic flow techniques. Microfluidic flow includes use of a microfluidic device 200 for assisted gel emulsion generation; the microfluidic device 200 includes one or more channels. In some embodiments, the microfluidic device 200 includes a channel 215 for an aqueous stream and a channel 220 for an immiscible fluid. (Fig 2A and [0038]). In some embodiments, the solution in the aqueous phase includes a hydrogel polymer, a crosslinker, and genetic material, which flows through the aqueous channel 215 into an immiscible fluid, such as a carrier oil, at a flow rate less than the flow rate of the immiscible fluid, thereby forming droplets. In some embodiments, the immiscible fluid is oil, such as mineral oil, a hydrocarbon oil, a silicon oil, or a polydimethylsiloxane oil, or mixtures thereof. [0039]
FIGs. 6A and 6B are micrographs showing mouse fibroblast cells (NIH- 3T3) encapsulated within hydrogel beads. FIG. 6A shows that a single cell is encapsulated under fast gelation conditions. FIG. 6B shows that multiple cells are encapsulated by the hydrogel under slow gelation conditions [0013].
FIG. 7B illustrates micrographs of hydrogel beads that have been chemically cleaved, allowing release of the encapsulated genetic material. FIG. 7C are micrographs that illustrate the release of encapsulated genetic material from hydrogel beads. [0014]; [0033].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        

16 December 2022